      Case 2:20-cv-02995-WBV-JVM Document 50 Filed 12/04/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

BRANDON HENRY, ET AL.,              *     CIVIL ACTION NO.
                                    *
      Plaintiffs                    *     2:20-cv-02995-WBV-JVM
                                    *
VERSUS                              *     DISTRICT JUDGE VITTER
                                    *
MAXUM INDEMNITY CO., ET AL.         *     MAG. JUDGE VAN MEERVELD
                                    *
      Defendants                    *
                                    *
******************************************************************************
                   CORPORATE DISCLOSURE STATEMENT

MAY IT PLEASE THE COURT:

       Pursuant to Federal Rules of Civil Procedure rule 7.1, QBE Insurance Corporation, a

defendant in the above-referenced matter, hereby submits the following Corporate Disclosure

Statement:

   1. QBE Insurance Corporation is a Pennsylvania entity with principal place of business at 55
      Water Street, New York, NY. It is a wholly-owned subsidiary of QBE Reinsurance
      Corporation. The ultimate parent is QBE Insurance Group Limited which is publicly
      traded on the Australian Securities Exchange.


                                                  Respectfully Submitted,


                                                  /s/ Robert I. Siegel
                                                  ROBERT I. SIEGEL (#10263)
                                                  ALISTAIR M. WARD (#24693)
                                                  GIEGER, LABORDE & LAPEROUSE, LLC
                                                  701 Poydras Street, Suite 4800
                                                  New Orleans, Louisiana 70139-4800
                                                  Telephone: (504) 561-0400
                                                  Facsimile:       (504) 561-1011
                                                  Attorneys for QBE Insurance Company
      Case 2:20-cv-02995-WBV-JVM Document 50 Filed 12/04/20 Page 2 of 2




                                CERTIFICATE OF SERVICE


       I hereby certify that a copy of the above and foregoing Corporate Disclosure Statement

has been served upon all parties by United States mail, postage prepaid, CM/ECF, facsimile

and/or electronic mail this 4th day of December, 2020.

                                                    /s/ Robert I. Siegel
                                                    ROBERT I. SIEGEL




                                                2
